DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/20 and 9/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the system controller" in line 8 and  claim 19 recites the limitation "the temperature controller" in line 2.  There is insufficient antecedent basis for these limitations in the claims. Between claims 16 and 19, there are three controllers mentioned: the controller, the system controller, and the temperature controller. It is unclear how each one interacts with the other, or even if they are three separate controllers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ptasienski (US 2019/0159291).
As to claims 1, 9, and 16, Ptasienski teaches a method and apparatus (figs. 3 and 22)  having a direct current (DC) power source (208) operatively coupled to one or more heating elements (78) embedded in a zone of a substrate support assembly (12) included in a processing chamber ([0048] and [0079]); and a controller (200) operatively coupled to the heating element (78) and to the DC power source (208, [0079]), the method comprising: supplying a first direct current (DC) power ([0081]) to a heating element (78) embedded in a zone of a substrate support assembly (10) included in a processing chamber ([0048] and [0079]); measuring a voltage across the heating element and a current through the heating element ([0077]); determining, based on the voltage across the heating element and the current through the heating element, a temperature of the zone of the substrate support assembly ([0077]); determining a temperature difference between the determined temperature of the zone and a target temperature for the zone ([0078] and [0082]); determining a second DC power to deliver to the heating element to achieve the target temperature based at least in part on the temperature difference ([0084]); and supplying the second DC power to the heating element to cause the temperature of the zone to be modified to the target temperature ([0084]).
As to claims 2, 10, and 17, Ptasienski further teaches receiving an indication that an operating condition of a process performed in the processing chamber is to be modified from a first process setting to a second process setting, wherein the determination of the second DC power is further determined based at least in part on the second process setting ([0082], the process is the voltage applied to the heaters. It is varied based on the feedback information).
As to claims 3, 11, and 18, Ptasienski further teaches the heating element provides a path to ground for a radio frequency (RF) electrode, wherein a power setting of the RF electrode causes changes to a temperature of the zone, and wherein the operating condition comprises an RF power delivered to the RF electrode ([0050], resistive layer 24 is an RF grid (i.e. electrode) layer providing a path to ground for RF plasma imposed by the processing chamber. Since plasma would affect the temperature of the chuck within the chamber and the assembly has a feedback method for adjusting the temperature when necessary, it would also mean changing the operating condition (i.e. the voltage applied across the heaters)).
As to claims 4, 15, and 19, Ptasienski further teaches the DC power source comprises an alternating current (AC) to DC rectifier ([0081]), and wherein the temperature controller is further to: responsive to the DC power source receiving an alternating current (AC) power from an AC power source, cause the AC power to be transformed into the DC power using the AC to DC rectifier. ([0081]).
As to claims 5, 12, and 20, Ptasienski further teaches determining the temperature of the zone comprises: calculating a temperature of the heating element using the voltage across the heating element and the current through the heating element; and determining a temperature for the zone that corresponds to the temperature of the heating element ([0082] and [0084]).
As to claims 6 and 13, Ptasienski further teaches determining the temperature of the zone based on: computing a resistance of the heating element using the voltage across the heating element and the current through the heating element; and inputting the resistance into at least one of a function or a lookup table that relates resistance of the heating element to temperature values ([0082], the feedback information collected includes resistance and it comes from measurement and from pre-stored algorithms and processes (i.e. a function)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann (US 2017/0322546) in view of Ptasienski.
As to claims 1 and 9, Waldmann teaches a method comprising: supplying a first power to a heating element embedded in a zone of a substrate support assembly included in a processing chamber; measuring a voltage across the heating element and a current through the heating element; determining, based on the voltage across the heating element and the current through the heating element, a temperature of the zone of the substrate support assembly; determining a temperature difference between the determined temperature of the zone and a target temperature for the zone; determining a second power to deliver to the heating element to achieve the target temperature based at least in part on the temperature difference; and supplying the second power to the heating element to cause the temperature of the zone to be modified to the target temperature.
the first and second powers are direct current (DC) powers ([0021] – [0023], Waldmann teaches a controllable power supplied to individual heating zones based upon the temperature recorded at the heating zone and adjusting that power accordingly).
Waldmann is silent on the power source being a DC power source. However, it is either a DC or AC power source. If it is a DC power source, then the claim limitation is met. If it is AC, Ptasienski teaches using a rectifier to convert AC power to DC power in a substantially similar processing environment ([0081]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the rectifier of Ptasienski so as to convert the AC power to DC for use by the heating units.
As to claim 7 and 14, Waldmann in view of Ptasienski  further teach determining at least one of one or more current process settings of a process recipe or one or more future process settings of the process recipe; and inputting the determined temperature of the zone and at least one of the one or more current process settings or the one or more future process settings into a model that relates the process settings and current temperature to power settings, wherein the model outputs a power to be delivered to the heating element to achieve the target temperature (Waldmann, [0011]).
As to claim 8, Waldmann in view of Ptasienski  further teach measuring a temperature of the zone using a temperature sensor; comparing the determined temperature of the zone to the measured temperature of the zone; determining a difference between the measured temperature and the determined temperature based on the comparison; and determining whether the difference deviates from an expected difference (Waldmann, [0027] – [0028]).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/4/22